Slip Op. 13-105

                UNITED STATES COURT OF INTERNATIONAL TRADE

  UNION STEEL,

                          Plaintiff,

                     v.

  UNITED STATES,
                                                    Before: Timothy C. Stanceu, Judge
                          Defendant,
                                                    Court No. 08-00101
                    and

  UNITED STATES STEEL
  CORPORATION and NUCOR
  CORPORATION,

                          Defendant-Intervenors.



                                         JUDGMENT

       Upon the parties’ Stipulation of Dismissal of Count One (Zeroing) of the Complaint

(July 10, 2013), ECF No. 193, in accordance with the Opinion and Order issued in this case on

November 21, 2011, Slip Op. 11-144, ECF No. 166, upon consideration of all papers and

proceedings had herein, and upon due deliberation, it is hereby

       ORDERED that the Final Results of Redetermination pursuant to Remand (Apr. 11,
2011), ECF No. 143, be, and hereby are, affirmed; and it is further

        ORDERED that entries of merchandise that are the subject of this litigation shall be
liquidated in accordance with the final court decision in this action.

                                                    /s/ Timothy C. Stanceu
                                                    Timothy C. Stanceu
                                                    Judge

Dated: August 8, 2013
       New York, New York